Title: To Benjamin Franklin from Ferdinand Grand, [c. 8 November 1778]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


[c. November 8, 1778]
Comme Le Courrier de Mr Lambassadeur part demain Il faut lui remetre votre Notte demain matin, en Consequence il seroit necessaire quelle fut prette aujourdhuy apres y avoir ajouté le dernier paragraffe qui se trouve á La fin de ma traduction si vous lagrées. En menvoyant cette notte pour La remettre a Lambassadeur Il vous plaira y Joindre ma traduction La Lettre de Mr DeVergennes & La Commission du Congrés qui est souslignée parce que Je dois en donner une Traduction.
 
Endorsed: Grand Banker
